Order entered August 6, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00974-CR

                              THE STATE OF TEXAS, Appellant

                                               V.

                                AMBER LASHBROOK, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F12-23860

                                          ORDER
       Appellee’s July 31, 2015 second motion for extension of time in which to file her brief is

GRANTED. The brief is deemed timely filed as of July 29, 2015. The State’s reply brief is deemed

timely filed as of August 3, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE